REASONS FOR ALLOWANCE
1.	Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: YAMAMOTO (Pub. No. US 20160338674), and TAKANAK et al. (Pub. No. US 20160095568).
YAMAMOTO teaches the processing condition setting unit 45 sets the number of times of superimposition in the cine-reproduction mode independently from the number of times of superimpositions in the measurement mode. Accordingly, the number of times of superimposition of unprocessed reception data in the superimposition processing unit 49 in the cine-reproduction mode can be made different from that at the real time (measurement mode), and an ultrasound image of a different image quality can be generated by changing the number of times of superimposition. 
[0126] For example, the number of times of superimpositions in the cine-reproduction mode is made greater than that in the measurement mode, whereby it is possible to obtain a higher-image quality ultrasound image than that at the real time. 

[0127] For example, in a case where there is a motion in a subject of a captured image, such as a heart, if the number of times of superimposition is increased, proper superimposition may not be performed and image quality may be degraded. In such a case, in the cine-reproduction mode, the number of times of superimposition is made smaller than that in the measurement mode, whereby it is possible to prevent degradation of image quality.
TAKANAK teaches among different types of fluoroscopy processes, a process of continuously radiating X-rays over the entire time period of a fluoroscopy process will be referred to as a "continuous fluoroscopy process", whereas a process of intermittently radiating pulse-form X-rays will be referred to as a "pulse fluoroscopy process".

The prior arts in the records alone or in combination fail to teach, an X-ray machine that wherein the image processor is configured to be switchable to a full period image composition mode in which a composite image is generated by superimposing the plurality of images in an entirety of an image generation period and a partial period image composition mode in which the composite image is generated by superimposing the plurality of images in a part of the image generation period.

NOTE: the term “a part of the image generation period” is interpreted to mean the period which is shorter than “the entirety of an image generation period”.
	 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666